IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,117-01


                         EX PARTE FRANCISCO ARZATE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1317247-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life without parole. The First Court of Appeals affirmed his

conviction. No. 01-12-01074-CR (Tex. App.—Houston [1st Dist.] Dec. 17, 2013) (not designated

for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not timely file a petition for discretionary review. We remanded this application to the trial court
                                                                                                        2

for supplemental findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to file a timely

petition for discretionary review.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-01074-CR

that affirmed his conviction in Cause No. 131724701010 from the 232nd District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: October 14, 2015
Do not publish